DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-28 and 31-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,977,622.  Although the claims at issue are not identical, they are not patentably distinct as the instant claims are merely broader versions of the patented claims and Applicant has ample rationale to seek broader claim coverage.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 21, 23-32, 34-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu (US 6,766,751) in view of Wolff et al. (“Wolff”)(US 2011/0225098), Mallett et al. (“Mallett”)(US 2008/0197059 A1)  and legal precedent.
Liu (fig. 1-8) teaches an electronic waste tracking method for tracking waste from a first location to a second location comprising:
(re: certain elements of claims 21, 23, 31, 32) collecting waste into one or more electronically tagged waste containers (fig. 2 steps 24, 25; col. 6, ln. 25+ teaching placement of waste containers at waste generator site, whereat waste is collected; col. 8, ln. 47-col. 9, ln. 58 teaching electronic identification of waste containers to allow for tracking; fig. 2 step 27; col. 6, ln. 25+);
 transporting the one or more electronically tagged waste containers from the first location to the second location using a vehicle (fig. 2 showing transport step 26 to waste processing site 28; fig. 5 showing vehicle with waste containers; col. 8, ln. 40-col. 10 teaching that “waste is tracked throughout the waste collection, transportation and treatment process” and that any means of unique identification may be used on waste containers; col. 10);
detecting the one or more electronically tagged waste containers during transportation (col. 9-10 teaching that status information can be gathered at various stages and transmitted to a central data bases as well as electronically communicated in a client specific manner via, inter alia, the Internet); and
 electronically tracking the one or more electronically tagged waste containers using a computer tracking system communicating during transportation of the one or more electronically tagged waste containers (Id.);
wherein the one or more electronically tagged waste containers is electronically tracked from the first location to the second location (Id. with fig. 2 showing transport step 26 from waste generator site 26 to waste processing site 28 and col. 8, ln. 40-col. 10 teaching that “waste is tracked throughout the waste collection, transportation and treatment process”);
wherein a location of the one or more electronically tagged waste containers is electronically tracked from the first location to the second location (Id.);  
 (re: claim 24) wherein the waste containers are disposable waste containers (col 5, ln. 55-65);
(re: claim 26) including one or more electronic detectors located at the first location for detecting the one or more electronically tagged waste containers located at the first location (col. 8, ln. 40-col. 10 teaching scanning of waste containers at various processing stages, including pick-up and drop-off to allow updating and monitoring of chain of custody, wherein electronic detector is inherent in scanning); 
(re: claims 27, 28) including one or more electronic detectors located at the second location for detecting the one or more electronically tagged waste containers located at the second location (Id.);
 (re: claim 36) scheduling the pickup of the one or more electronically tagged waste containers at the first location (col. 9-10 teaching computerized waste tracking and processing enabling communication between different waste processing elements that allows planning and scheduling of waste treatment and placing of information scanned from waste containers in a central database);
(re: claim 37) logging information regarding waste collected into the waste container (Id.).

Liu as set forth above teaches all that is claimed except for expressly teaching
 (re: certain elements of claims 21, 23 and 38) wherein said transporting, detecting and tracking steps involve said vehicle equipped with one or more electronic detectors and conducted in real time;
(re: claim 25) wherein the one or more electronically tagged containers is configured to be wirelessly detected;
(re: claim 29) one or more waste collecting devices located at the first location, the one or more waste collecting devices configured to accommodate the one or more electronically tagged waste containers;
(re: claim 30) wherein the one or more waste collection devices comprises one or more electronic detectors for detecting the one or more electronically tagged waste containers; 
(re: claim 34) wherein the one or more electronically tagged waste containers comprises one or more RFID tags;
(re: claim 35) electronically tracking the one or more electronically tagged waste containers using the one or more additional detectors located at the first location and/or the second location communicating to the computer tracking system;
(re: claim 39) wherein the one or more electronically tagged waste containers is electronically tagged prior to locating the one or more electronically tagged waste container at the first location;
(re: claim 40) wherein the one or more electronically tagged waste containers is electronically tagged when manufacturing the one or more electronically tagged waste containers.

Wolff, however,  teaches that is well-known to utilize a variety of electronic tags for tracking and that a mobile device may be utilized as a scanner/detector to allow for real-time location tracking and compiling of waste recycling data during transport on a vehicle, thus providing for more efficient, precise and robust management of the recycling process (fig. 8, 10 showing cell phone tracking app and interface; fig. 13 showing network linking mobile devices with recycling centers and vehicles to allow for real-time tracking; fig. 15; para. 37-40, 49, 67-75, 88-103 teaching real-time mobile application that allows for waste to be tracked throughout recycling process while at recycling stations and during transport on recycling vehicles, wherein a handheld scanner, such as a mobile phone, may be used as a detector/scanner for the electronic tracking codes; para. 43-50 teaching that RFID tag is equivalent to barcode for tracking of recyclables and that RFID detectors may also be implemented).
Mallett further teaches that it is well known in waste recycling to configure a waste collecting device that utilizes a separate inner container/liner that is tagged during manufacturing and prior to being placed at a first location (i.e., waste collection device) as the separate liner extends the life of the waste collecting device (para. 363-374, 397-407 teaching placement of flexible liner with an RFID tag within waste collecting receptacle to facilitate tracking, wherein detector can be located within, on or near a waste sorting and disposal device).  
Indeed, the claimed features relating to the number of detectors and their location can be regarded as common design parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the waste sorting arts as the type of waste to be sorted controls variations in the specific device dimensions, features and/or sorting steps.  Moreover, legal precedent teaches that variations in these type of common design parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.04.IV (teaching that changes in size, proportion or shape of known elements are obvious); 2144.04.V.D. and VI (teaching that the mere rearrangement or duplication of known elements, or making known elements adjustable, is not a patentable advance); 2144.05 I.II (ample motivation to optimize or modify result-effective variables based on “design need(s)” or “market demand”).
It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious to a person having ordinary skill in the art to modify the invention of Liu for the reasons set forth above.

	
	Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
August 17, 2022